In an action against a foreign corporation to recover damages for personal injuries and for medical expenses and loss of services, defendant appeals from an order denying its renewed motion to vacate and annul a warrant of attachment. Order affirmed, with $10 costs and disbursements. The court had jurisdiction to grant the warrant in its discretion (Civ. Prae. Act, §§ 902, 903; Haebler v. Bernharth, 115 N. T. 459), and upon the hearing of the instant motion it was proper to consider the additional affidavit offered by plaintiff to show that she had a prima facie case (Dexter & Garpemer v. Lake & Export Goal Corp., 196 App. Div. 766, 771). Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.